Case 9:19-cv-81160-RS Document 161 Entered on FLSD Docket 02/20/2020 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO. 9:19-cv-81160-RS

   APPLE INC.,
           Plaintiff,                                    MOTION TO APPEAR PRO HAC VICE,
   v.                                                     CONSENT TO DESIGNATION, AND
                                                          REQUEST TO ELECTRONICALLY
   CORELLIUM, LLC,                                            RECEIVE NOTICES OF
                                                              ELECTRONIC FILING
           Defendant.




         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

  Review, and Discipline of Attorneys of the United States District Court for the Southern District

  of Florida, the undersigned respectfully moves for the admission pro hac vice of Gabriel S. Gross

  of the law firm of Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California 94025, (650)

  463-2628, for purposes of appearance as co-counsel on behalf of Apple Inc., in the above-styled

  case only, and pursuant to Rule 2B of the CM/ECF Administrative Procedures, to permit Gabriel

  S. Gross, to receive electronic filings in this case, and in support thereof states as follows:

         1.       Gabriel S. Gross, is not admitted to practice in the Southern District of Florida and

  is a member in good standing of the State Bar of California; the United States District Courts for

  the Central, Southern, and Northern Districts of California; and the United States Courts of

  Appeals for the Seventh Circuit and Federal Circuits.

         2.       Movant, Martin B. Goldberg, of the law firm of Lash & Goldberg LLP, 2500

  Weston Road, Suite 220, Weston, Florida 33331, (305) 347-4040, is a member in good standing

  of The Florida Bar and the United States District Court for the Southern District of Florida and is

  authorized to file through the Court’s electronic filing system. Mr. Goldberg consents to be

  designated as a member of the Bar of this Court with whom the Court and opposing counsel may
Case 9:19-cv-81160-RS Document 161 Entered on FLSD Docket 02/20/2020 Page 2 of 5



  readily communicate regarding the conduct of the case, upon whom filings shall be served, who

  shall be required to electronically file and serve all documents and things that may be filed and

  served electronically, and who shall be responsible for filing and serving documents in compliance

  with the CM/ECF Administrative Procedures. See Section 2B of the CM/ECF Administrative

  Procedures.

         3.      In accordance with the local rules of this Court, Gabriel S. Gross’s required

  payment of this Court’s $75 admission fee will be made electronically with the filing of this

  Motion. A certification in accordance with Rule 4(b) is attached hereto.

         4.      Gabriel S. Gross, by and through designated counsel and pursuant to Section 2B of

  the CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

  Filings to Gabriel S. Gross at email address: gabe.gross@lw.com.

         WHEREFORE, Martin B. Goldberg moves this Court to enter an Order permitting Gabriel

  S. Gross to appear before this Court on behalf of Apple Inc. for all purposes relating to the

  proceedings in the above-styled matter and directing the Clerk to provide notice of electronic

  filings to Gabriel S. Gross.
Case 9:19-cv-81160-RS Document 161 Entered on FLSD Docket 02/20/2020 Page 3 of 5



  Dated: February 20, 2020

                                        LASH & GOLDBERG LLP

                                     By: s/ Martin B. Goldberg
                                        Martin B. Goldberg
                                        Florida Bar No. 0827029
                                        mgoldberg@lashgoldberg.com
                                        rdiaz@lashgoldberg.com

                                        LASH & GOLDBERG LLP
                                        100 Southeast Second Street
                                        Miami, FL 33131
                                        (305) 347-4040 / (305) 347-4050 Fax

                                        Counsel for Plaintiff Apple, Inc.
Case 9:19-cv-81160-RS Document 161 Entered on FLSD Docket 02/20/2020 Page 4 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 9:19-cv-81160-RS


 APPLE INC.,

               Plaintiff,

        v.

 CORELLIUM, LLC,

                       Defendant.



                            CERTIFICATION OF GABRIEL S. GROSS

        Gabriel S. Gross, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

 Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have studied the

 Local Rules of the United States District Court for the Southern District of Florida; (2) I am a

 member in good standing of the State Bar of California; and (3) my payment of the required

 admission fee will be made with the filing of the foregoing motion.




                                                         GABRIEL S. GROSS
Case 9:19-cv-81160-RS Document 161 Entered on FLSD Docket 02/20/2020 Page 5 of 5



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 20, 2020, a true and correct copy of the foregoing

  Motion to Appear Pro Hac Vice, Consent to Designation and Request to Electronically Receive

  Notices of Electronic Filings was served electronically through the CM/ECF system, which will

  cause the following parties or counsel to be served.

                                                         /s/ Martin B. Goldberg
                                                             Martin B. Goldberg
